Citation Nr: 1545588	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-27 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cold injury residuals of the bilateral upper and lower extremities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in August 2015 to present testimony on the issues on appeal.  The transcript is associated with the file. 

The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS), to include a transcript of the August 2015 Board hearing presided over by the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss of such severity as to constitute a disability for VA purposes and has not had such disability during the pendency of the claim.     

2.  The competent evidence does not establish that the Veteran has tinnitus, or has  had such disability during the pendency of the claim.  

3.  The Veteran has cold injury residuals of the bilateral upper and lower extremities that began in service and are etiologically related to service.  

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Cold injury residuals of the bilateral upper and lower extremities were incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is granting the claim for service connection for cold injury residuals of the bilateral upper and lower extremities, any error as to the duties to notify and assist as to this issue is harmless error, and discussion regarding the duties to notify and assist as to this issue is not necessary. 

Regarding service connection for bilateral hearing loss and tinnitus, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided pre-adjudication VCAA notice by letter in March 2010.  In this letter, the Veteran was notified as to what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded a VA audiological examination in October 2010.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board acknowledges that the VA examiner did not provide audiological testing results and that the examiner noted that despite repeated attempts and reinstruction, the test results were not reliable and were strongly suggestive of a non-organic hearing loss component.  The VA examiner stated as follows:

There was variability in responses to pure tones of up to 20 dB with retest (more than could be expected from test retest variability) SRT s were in fair agreement with PTA s (SRT s were better than expected given pure tone results) most air and bone conduction thresholds were in fair to poor agreement today s results were inconsistent with recent 3/10 private audio results and the poor speech recognition scores obtained today were inconsistent with the 100% scores obtained AU on his recent 3/10 private audio and were inconsistent with observed communication abilities (he responded well to questions and instructions and was able to converse easily at normal conversational levels).  

Given this opinion as to the unreliability of testing results despite repeated attempts, and because remand for a new VA examination would not possibly provide new information to substantiate the claim that any hearing loss disability was related to service, for the reasons discussed below, the Board concludes that remand for additional testing is not warranted.  See 38 C.F.R. § 3.159; see generally Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board finds that the October 2010 VA examination in conjunction with the other evidence of record is adequate for purposes of determining service connection.  

The Board also acknowledges that there appears that service treatment records are outstanding, as only induction and separation examinations are associated with the claims file.  However, the Veteran's complete service treatment records would possibly provide new information only as to the presence of hearing loss or tinnitus in service.  As discussed below, the claims for hearing loss and tinnitus turn on whether the Veteran has had a hearing loss disability for VA purposes or tinnitus during the appeal period.  Further, the Veteran himself has stated that symptoms of hearing loss did not have their onset until years after separation from service.  For these reasons, the Board concludes that attempts to obtain the Veteran's complete service treatment records would not possibility provide new information to substantiate the claims for hearing loss and tinnitus, and therefore remand of the case to obtain such records is not warranted.  See 38 C.F.R. § 3.159.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus

The Veteran contends that service connection for tinnitus is warranted.  However, the evidence does not show that the Veteran has had tinnitus at any point during the appeal period.  

The Board acknowledges that the Veteran testified that the "noise" in his ears sound like "a cushion" or "a screw."  See August 2015 Board hearing transcript at p. 5.  Because a lay person is competent to diagnosis himself with tinnitus, it follows that the Board is competent to determine whether such described symptom of a "cushion" sound in the ears may be diagnosed as tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board does not find that a "cushion" sound in the ears describes tinnitus as this symptom does not indicate any ringing, buzzing, roaring, or clicking, or any high-pitched sound in the ears.  See Dorland's Illustrated Medical Dictionary, 32nd Ed., p. 1930, (c) 2012.  Therefore, the Board finds that the Veteran's testimony of a "cushion" sound in the ears does not constitute a lay diagnosis of tinnitus.  

Significantly, the Veteran denied having tinnitus on VA examination in October 2010, and the VA examiner noted that the Veteran reported that his last episode of tinnitus was one time about two years ago for a duration of seconds.  The VA examiner determined that there was no diagnosis for tinnitus at that time.  Further, in a March 2010 private ENT examination, the Veteran denied ringing or humming in his ears.  In the March 2010 private ENT record, Dr. V. acknowledged that the Veteran reported that it sounds like "interference" on the phone occasionally; however, Dr. V. determined that the Veteran has no tinnitus.  

Based on the Veteran's denial of having tinnitus on VA examination in October 2010, because there are no reports of ringing or humming in the ears during the entire appeal period, and given that there are medical determinations that the Veteran has no tinnitus, the Board finds that the Veteran does not currently have tinnitus and has not had such disability during the pendency of the claim.  Accordingly, a present disability is not shown, and service connection for tinnitus is not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Hearing loss

The Veteran contends that he has a current bilateral hearing loss disability that is related to in-service noise exposure when serving as a light weapons infantryman.  See e.g., August 2015 Board hearing transcript at p. 3.  Because the Veteran's DD-214 confirms that the Veteran was a light weapons infantryman, the Board finds that the Veteran was exposed to loud noise in service.  

However, there is no competent evidence to show that the Veteran has had a hearing loss disability for VA purposes at any point during the appeal period.  In claims for service connection for hearing loss, the Court found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 
 
The Veteran is certainly competent to report his symptoms and observations, and the Board finds that such reports as to symptoms are credible.  See e.g., October 2010 VA examination (Veteran reported difficulty hearing conversations, the TV, and on the phone).  However, the Board considers the audiological testing for hearing thresholds, diagnosis of a hearing loss disability, and determination as to etiology of hearing loss symptoms to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay opinions as to the diagnosis of his hearing loss symptoms, determinations as to whether his hearing loss symptoms constitute a hearing loss disability for VA purposes, and lay opinions as to etiology of his hearing loss symptoms are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining the nature of the Veteran's hearing loss symptoms and whether there is continuity of symptomatology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise in the field of audiology, the Veteran's lay opinions that he has a hearing loss disability for VA purposes and that his hearing loss symptoms are related to noise exposure in service are of no probative value.  

On the other hand, the audiological testing results and opinions of the private ENT medical provider and the October 2010 VA examiner are probative in this case, as each medical professional has the requisite expertise to perform audiological testing and to render opinions as to the nature and etiology of the Veteran's hearing loss symptoms.  

Here, though the evidence shows a diagnosis of sensorineural hearing loss and some degree of hearing loss under Hensley in both ears during the appeal period, there is no competent evidence to show a hearing loss of such severity as to constitute a disability for VA purposes under 38 C.F.R. § 3.385 in either ear during the pendency of the claim.  See March 2010 private ENT testing results (showing right ear hearing thresholds no greater than 25 decibels at the relevant frequencies; showing left ear hearing thresholds no greater than 25 decibels at 500, 1000, 2000, and 3000 Hertz and a threshold of 30 decibels at 4000 Hertz; showing a speech discrimination score of 100 percent for both ears); March 2010 private ENT opinion (showing impression of minimal sensorineural hearing loss, slightly worse in the high frequencies of the right ear, with good speech discrimination, and noting that Veteran is not a candidate for a hearing aid at the present time); October 2010 VA examination (noting that speech recognition scores on examination were inconsistent with observed communication abilities because the Veteran responded well to questions and instructions and was able to converse easily at normal conversational levels).  Accordingly, a present disability is not shown.

Further, there is no lay report or medical evidence to indicate that any hearing loss symptoms manifested in service or within the first post-service year.  The Veteran's January 1971 separation examination showed bilateral hearing thresholds within normal limits.  The Veteran himself stated that his symptoms of hearing loss had their onset years after service, and that he first sought treatment for his symptoms in 2010.  See e.g., August 2015 Board hearing transcript at p. 3-6 (reporting that he first noticed a hearing problem in 1985, when he married his wife, and his wife noticed his hearing problem).  Also, there is no competent evidence to indicate that the Veteran's hearing loss symptoms were otherwise caused or aggravated by service.  The October 2010 VA examiner noted that the medical literature on noise exposure in the military concluded that based on current knowledge NIHL [noise-induced hearing loss] occurs immediately and that there is no scientific support for delayed-onset NIHL weeks months or years after the exposure event.  The VA examiner opined as follows:

[Because h]is hearing was WNL [within normal limits] at separation and he reported recent onset of HL [hearing loss,] it is my clinical opinion that this Veteran's hearing loss is less likely as not (less than 50/ 50 probability) caused by or a result of in-service noise exposure and is likely due to other etiologies - at least some of his HL is most likely non-organic HL in my opinion and it is possible that other etiologies such as aging and HBP [high blood pressure] have contributed as well. 

The October 2010 VA medical opinion is not competently and credibly contradicted by the remaining evidence of record. 

Thus, the competent and probative evidence of record does not show a present hearing loss disability for VA purposes, and there is no competent evidence to show that the Veteran's hearing loss symptoms manifested in service or within the first post-service year, or are otherwise related to service.  Accordingly, service connection for a bilateral hearing loss disability is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

For the above reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and for tinnitus.  Therefore, the benefit of the doubt provision does not apply.  

Cold Injury Residuals
	
The Veteran contends that he has cold injury residuals of the bilateral upper and lower extremities that are related to exposure to cold in service.  The Veteran reports that in Graffenvier, Germany along the Baltic border, he served for two winters in sub-zero temperatures and inclement weather, performing field maneuvers and exercises and standing on guard duty.  See March 2010 statements; August 2015 Board hearing transcript at p. 7.  The Veteran also reported that he did not have the benefit of warm barracks, but rather slept in tents with sleeping bags.  See March 2010 statement; January 2011 Form 9.  Given the pictures submitted by the Veteran, in which he is shown standing in a snowy environment while wearing no gloves, and given the Veteran's service personnel records, which show he was a light weapons infantryman in Germany during the cold weather months, the Board finds that the Veteran's reports as to exposure to very cold temperatures in service are credible.  

The Veteran also reports that he noticed in service and soon after he separated from service that his hands and feet were cold when the temperature slightly changed, and that he did not seek treatment for these symptoms as he accepted them as a part of life.  See August 2015 Board hearing transcript at p. 7-8, 13.  The Veteran reports that the symptoms in his hands and feet have continued since onset in service.  Id. at p. 8.  The Veteran is competent to report his symptoms, and the Board finds that these reports as to continuing symptoms since service in his bilateral extremities, which are triggered by changes in temperature, are credible, as they have been consistent throughout the appeal, and are not contradicted by the record.  

Finally, the competent and probative medical evidence of record shows that the Veteran's symptoms in the bilateral upper and lower extremities are related to cold injury that happened in service.  The Board finds that May 2010 private medical opinion from Dr. B, a Board-certified neurologist, is of significant probative value, as Dr. B. has the requisite expertise to render an opinion as to whether the Veteran's current symptoms a residuals of a cold injury and whether a cold injury happened in service.  Further, Dr. B. supported his opinion with rationale, on a neurological examination and electrodiagnostic studies, and on the Veteran's reports of exposure to cold temperatures in service and continuing symptoms of the bilateral upper and lower extremities, which the Board has found credible.  Dr. B. noted that the Veteran's neurological complaints of cold sensitivity, tingling, and numbness of the hands and feet reportedly worsen when the temperatures drops as low as 40-60 degrees Fahrenheit.  Dr. B. also noted that that the neurological examination and electrodiagnostic studies disclosed no polyneuropathy or vascular disease.  Dr. B. also noted that specific drop in temperature is a triggering factor in inducing symptoms.  Dr. B opined that based on the Veteran's reports of recurring symptoms since service and his subjective history, on the electrodiagnostic studies, and on the VA guidelines for cold injury, the Veteran's symptoms of cold sensitivity and cold-related tingling and numbness of the hands and feet are more likely than not related to the Veteran's service in extreme cold conditions, and that this phenomenon is known in the military as a cold injury.   

Given the May 2010 private medical opinion from Dr. B, which is not competently or credibly contradicted by the remaining evidence of record,  and is supported by the lay evidence, the Board finds that the Veteran currently has cold injury residuals of the bilateral upper and lower extremities that are related to exposure to cold in service.  Accordingly, service connection for cold injury residuals of the bilateral upper and lower extremities is warranted.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for cold injury residuals of the bilateral upper and lower extremities is granted.




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


